Citation Nr: 1229560	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-13 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1981 to 
May 1982, from September 1990 to October 1991, and from March 2003 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the pendency of the appeal, the Veteran relocated from Missouri to North Carolina.  Jurisdiction of his claims thereafter was transferred to the RO in Winston-Salem, North Carolina.

The Veteran was scheduled to testify at a Board personal hearing at the Winston-Salem RO.  Because the Veteran failed to appear at the hearing, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).

The issue of service connection for a right knee disorder is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

FINDINGS OF FACT

1.  Preexisting lumbar spine disorder was noted on the March 2003 service entrance "Initial Medical Review" at entry to the Veteran's third period of active duty service (March 2003 to October 2004).

2.  The Veteran was given a protective profile (to prevent aggravation of an underlying medical condition) for degenerative disc disease of the lumbar spine in March 2003.  

3.  The preexisting lumbar spine degenerative disc disease permanently increased in severity during the Veteran's third period of active duty service.

CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine degenerative disc disease preexisted service.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's preexisting lumbar spine degenerative disc disease was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011);38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claim of service connection for a lumbar spine disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Service Connection for a Lumbar Spine Disorder

The Veteran alleges that his preexisting lumbar spine disorder was aggravated by his third period of service.  The Veteran has reported a lumbar spine injury and lumbar spine pain during service that required placement on restricted duty.

The March 2003 service entrance "Initial Medical Review" is positive for a diagnosis of degenerative disc disease of the lumbar spine.  The Veteran was given a protective profile (to prevent aggravation of an underlying medical condition) for degenerative disc disease of the lumbar spine in March 2003.  Because a lumbar spine disorder was "noted" at service entrance in March 2003, the Veteran is not entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111. 

After a review of all the evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's preexisting lumbar spine degenerative disc disease underwent a permanent worsening during service during the third period of active duty service.  Subsequent service treatment record entries reflect injury to the lumbar spine, and some evidence of permanent worsening of a preexisting lumbar spine disorder during the Veteran's third period of active service.  An in-service April 2003 MRI study of the lumbar spine, as interpreted by the service examiner, suggests that there was no difference from a March 2002 MRI study.  

The evidence of worsening includes an in-service June 2003 line of duty (LOD) determination, the service examiner found that the Veteran re-injured his preexisting lumbar spine disorder as a result of continuous wear of body armor in service.  In a November 2003 service treatment record, the service examiner reported lower back pain aggravated in theater and that the Veteran was evacuated back to base for treatment.  In an in-service May 2004 Medical Evaluation Board (MEB) report, the service examiner assessed that degenerative disc disease of the lumbar spine was incurred in service.  In a September 2004 post-deployment health assessment, the Veteran reported worsening chronic lower back pain.  

Consistent with a permanent worsening of back disability during service, in a post-service April 2005 VA treatment record, the Veteran reported back pain that had been aggravated by his active duty service.  The VA examiner in April 2005 opined that the Veteran's chronic radicular lumbar sacral pain was probably aggravated by his active duty service.  

In this case, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's preexisting lumbar spine degenerative disc disease permanently increased in severity during service.  The Veteran's preexisting lumbar spine degenerative disc disease was noted at service entrance.  The Veteran experienced a lumbar spine injury during service, reported low back pain during service and constant low back pain by the end of service, and was noted to have degenerative disc disease of the lumbar spine at service separation.  The Veteran has also reported continuous post-service lumbar spine disorder symptoms, and there is also a post-service competent medical opinion  that the post-service severity represents aggravation of preexisting lumbar spine disorder during service.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the showing of permanent worsening in service to raise the presumption of aggravation in service has been met.  38 U.S.C.A. §§ 5107, 1153; 38 C.F.R. §§ 3.102, 3.306.  The Board finds that there is not clear and unmistakable evidence of record that the increase in severity during service was due to the natural progress of the disease; therefore, the presumption of aggravation is not overcome, and the criteria for service connection for lumbar spine degenerative disc disease, as aggravated in service, have been met. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.    


ORDER

Service connection for a lumbar spine degenerative disc disease is granted.



REMAND

The Veteran contends that he injured his right knee in a motor vehicle accident in October 1990 during his second period of active duty service (September 1990 to October 1991) and that his preexisting right knee disorder was aggravated by his third period of active duty service (March 2003 to October 2004).  Service treatment records for the Veteran's second period of active duty service, including the April 1991 service separation examination, do not reflect any right knee injury, disease, or event right knee disorder symptoms.  In the April 1991 service separation "Report of Medical History," the Veteran specifically denied any history or complaints of knee problems.  

In an in-service June 1994 National Guard medical record, the examiner reported a reoccurring injury to the right knee.  In a January 1995 VA surgical report, the Veteran was diagnosed with a horizontal tear, posterior horn medial meniscus with mucoid degeneration.  In a March 1996 VA MRI study, the VA examiner diagnosed a horizontal tear, posterior horn medial meniscus with mucoid degeneration.  In a May 2002 National Guard "Report of Medical Examination," the examiner reported chronic right knee pain secondary to cartilage problems.  

A right knee disorder was not "noted" on the March 2003 service entrance "Initial Medical Review."  In a September 2004 Post-Deployment Health Assessment, during the Veteran's third period of service, the Veteran reported chronic knee pain.  In an April 2005 post-service VA treatment record that occurred within one year of service separation, the VA examiner diagnosed recurrent right knee pain, probably early osteoarthritis.  

Where, after a review of the available evidence, VA determines that the evidence of record does not contain competent medical evidence to decide the claim and indicates that the claimed disability or symptoms may be associated with a veteran's service or a service-connected disability, a veteran must be provided with a medical examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  It should be noted that, in order for an examination to be provided, the record must only meet the low threshold of indicating that there "may" be a nexus between a current disability and service.  Id. at 83.  

In this case, the claims file does not include an adequate medical opinion addressing whether a right knee disorder is related to service.  Because there is insufficient medical evidence to determine whether the Veteran's right knee disorder is related to service, the Board finds that the Veteran should be afforded a new VA examination in order to obtain an opinion as to whether the right knee disorder was incurred in or aggravated by service.  

Accordingly, the issue of service connection for a right knee disorder is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's right knee disorder.  

The examiner is asked to offer opinions on the following questions:

a)  Is it at least as likely as not (50 percent probability or greater) that the current right knee disorder is related to the Veteran's second period of active duty service (from September 1990 to October 1991)?  

In answering this question, the examiner should address the Veteran's contention that he was involved in a motor vehicle accident in service in October 1990, even though service treatment records are negative for injury, disease, diagnosis, or treatment of right knee disorder.  The examiner should also discuss the April 1991 service separation examination report that was negative for any history, complaints, or findings of right knee disorder.  

b)  What was the degree of a right knee disorder existing at the time of entrance into the Veteran's third period of service (from March 2003 to October 2004)?

c)  If the degree of any right knee disorder is not ascertainable at entrance into the Veteran's third period of service (March 2003), in addition to the history of a pre-existing right knee disorder, are there clinical factors during the Veteran's third period of service (from March 2003 to October 2004) that support a finding that the his right knee disorder pre-existed his third period of service? 

d)  If the history and clinical data support the conclusion that right knee disorder pre-existed the Veteran's third period of service (from March 2003 to October 2004), then was the pre-existing right knee disorder aggravated by the Veteran's third period of service, that is, was there a permanent increase in severity of the underlying right knee disorder that was not due to the natural progress of the disease during the third period of service?

e)  If the history and clinical data do not support the conclusion that a right knee disorder preexisted the Veteran's third period of service, is it at least as likely as not (50 percent probability or greater) that the current right knee disorder began during the Veteran's third period of service or is related to some activity during the third period of service (from March 2003 to October 2004)?  

In answering this question, the examiner is directed to the September 2004 service treatment record reporting chronic reoccurring right knee pain.  

All indicated tests and studies are to be performed.  Prior to the examination, the relevant documents in the claims folder should be made available to the VA examiner for review.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  After completion of the above development, the claim for service connection for a right knee disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


